                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ROLAND WILSON,                                 )
                                                )
                       Plaintiff,               )
                                                )
 vs.                                            )   Case No. 3:18-CV-1783-MAB
                                                )
 PENNY GEORGE, et al.,                          )
                                                )
                       Defendants.              )


                         MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is before the Court sua sponte for case management purposes. Plaintiff

Roland Wilson filed this pro se lawsuit pursuant to 42 U.S.C. § 1983 in October 2018 for

deprivations of his constitutional rights while incarcerated at Vienna Correctional Center

(Doc. 1; Doc. 10). The only claim remaining at this point is an Eighth Amendment

deliberate indifference claim against Dr. Alfonso David for failing to treat Plaintiff’s

painful dermatitis (see Doc. 62).

       Dr. David filed a motion for summary judgment on the merits of Plaintiff’s claim

on March 31, 2020 (Doc. 66). Plaintiff’s response to the motion was due on or before May

3, 2021 (see docket text at Doc. 66). However, Plaintiff did not file a response to the motion

by the deadline, despite an explicit warning about the consequences of failing to respond

(Doc. 68). The Court gave Plaintiff another chance by ordering him to show cause in

writing by June 17, 2021, why his failure to respond to the motion for summary judgment

should not be construed as an admission on the merits of the motion (Doc. 69). Plaintiff
                                         Page 1 of 5
was further instructed that, in the alternative to responding to the order to show cause,

he could simply file a response to the motion for summary judgment (Doc. 69). Plaintiff

was explicitly warned that if he failed to either respond to the order to show cause or to

the motion for summary judgment, this case would be dismissed for lack of prosecution

pursuant to Federal Rule of Civil Procedure 41(b) and the Court's inherent authority to

manage its docket this action (Doc. 33). See FED. R. CIV. P. 37(b)(2), 41(b).

       To date, Plaintiff has not filed any type of response or made any effort to otherwise

communicate with the Court. In fact, the Court has not heard from Plaintiff in any

capacity since he testified at a hearing in February 2020, which was approximately 16

months ago (see Doc. 60).

       Under Federal Rule of Civil Procedure 41(b), a court may dismiss an action with

prejudice “if the plaintiff fails to prosecute or to comply with [the Federal Rules of Civil

Procedure] or any court order.” FED. R. CIV. P. 41(b). “The court should exercise this right

sparingly” and should dismiss a case “only when there is a clear record of delay or

contumacious conduct, or when other less drastic sanctions have proven unavailing” and

an explicit warning has been provided to the plaintiff that dismissal is imminent. Salata

v. Weyerhaeuser Co., 757 F.3d 695, 699 (7th Cir. 2014) (quoting Webber v. Eye Corp., 721 F.2d

1067, 1069 (7th Cir. 1983)); Gabriel v. Hamlin, 514 F.3d 734, 736 (7th Cir. 2008)

(quoting Sharif v. Wellness Intern. Network, Ltd., 376 F.3d 720, 725 (7th Cir. 2004)).

       In this matter, Plaintiff is proceeding pro se, and the Court is mindful of the

difficulties he faces in doing so. The Court is also mindful of the significant disruptions

caused by the COVID-19 pandemic over the last fifteen months. But Plaintiff is
                                          Page 2 of 5
nevertheless obligated to comply with Court-imposed deadlines and to communicate

with the Court, particularly when the Court demands that he do so. Under the

circumstances presented here, the Court can only conclude that Plaintiff is no longer

interested in pursuing this litigation, and the Court is convinced that dismissal is

appropriate.

       Consequently, this matter is DISMISSED with prejudice pursuant to Rule 41(b)

for failure to comply with a Court Order and failure to prosecute. The case is CLOSED,

and the Clerk of Court is DIRECTED to enter judgment accordingly.

                                           NOTICE

       If Plaintiff wishes to contest this Order, he has two options. He can ask the Seventh

Circuit to review the order, or he can first ask the undersigned to reconsider the Order

before appealing to the Seventh Circuit.

       If Plaintiff chooses to go straight to the Seventh Circuit, he must file a notice of

appeal within 30 days from the entry of judgment. FED. R. APP. P. 4(a)(1)(A). The deadline

can be extended for a short time only if Plaintiff files a motion showing excusable neglect

or good cause for missing the deadline and asking for an extension of time. FED. R. APP.

P. 4(a)(5)(A), (C). See also Sherman v. Quinn, 668 F.3d 421, 424 (7th Cir. 2012) (explaining

the good cause and excusable neglect standards); Abuelyaman v. Illinois State Univ., 667

F.3d 800, 807 (7th Cir. 2011) (explaining the excusable neglect standard).

       On the other hand, if Plaintiff wants to start with the undersigned, he should file

a motion to alter or amend the judgment under Federal Rule of Civil Procedure 59(e). The

motion must be filed within twenty-eight (28) days of the entry of judgment, and the
                                        Page 3 of 5
deadline cannot be extended. FED. R. CIV. P. 59(e); 6(b)(2). The motion must also comply

with Rule 7(b)(1) and state with sufficient particularity the reason(s) that the Court should

reconsider the judgment. Elustra v. Mineo, 595 F.3d 699, 707 (7th Cir. 2010); Talano v. Nw.

Med. Faculty Found., Inc., 273 F.3d 757, 760 (7th Cir. 2001). See also Blue v. Hartford Life &

Acc. Ins. Co., 698 F.3d 587, 598 (7th Cir. 2012) (“To prevail on a Rule 59(e) motion to amend

judgment, a party must clearly establish (1) that the court committed a manifest error of

law or fact, or (2) that newly discovered evidence precluded entry of judgment.”) (citation

and internal quotation marks omitted).

       So long as the Rule 59(e) motion is in proper form and submitted on-time, the 30-

day clock for filing a notice of appeal will be stopped. FED. R. APP. P. 4(a)(4). The clock

will start anew once the undersigned rules on the Rule 59(e) motion. FED. R. APP. P.

4(a)(1)(A), (a)(4), (a)(4)(B)(ii). To be clear, if the Rule 59(e) motion is filed outside the 28-

day deadline or “completely devoid of substance,” the motion will not stop the clock for

filing a notice of appeal; it will expire 30 days from the entry of judgment. Carlson v. CSX

Transp., Inc., 758 F.3d 819, 826 (7th Cir. 2014); Talano v. Northwestern Medical Faculty

Foundation, Inc., 273 F.3d 757, 760–61 (7th Cir. 2001); Martinez v. Trainor, 556 F.2d 818, 819–

20 (7th Cir. 1977). Again, this deadline can be extended only on a written motion by

Plaintiff showing excusable neglect or good cause.

       The Court has one more bit of instruction regarding the appeals process. If Plaintiff

chooses to appeal to the Seventh Circuit, he can do so by filing a notice of appeal in this

Court. FED. R. APP. P. 3(a). The current cost of filing an appeal with the Seventh Circuit is

$505.00. The filing fee is due at the time the notice of appeal is filed. FED. R. APP. P. 3(e). If
                                           Page 4 of 5
Plaintiff cannot afford to pay the entire filing fee up front, he must file a motion for leave

to appeal in forma pauperis (“IFP motion”) along with a recent statement for his prison

trust fund account. See FED. R. APP. P. 24(a)(1)(C). The IFP motion must set forth the issues

Plaintiff plans to present on appeal. See FED. R. APP. P. 24(a)(1)(C). If he is allowed to

proceed IFP on appeal, he will be assessed an initial partial filing fee. 28 U.S.C. §

1915(b)(1). He will then be required to make monthly payments until the entire filing fee

is paid. 28 U.S.C. § 1915(b)(2).



       IT IS SO ORDERED.

       DATED: June 30, 2021
                                                  s/ Mark A. Beatty
                                                  MARK A. BEATTY
                                                  United States Magistrate Judge




                                         Page 5 of 5
